Citation Nr: 1031524	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  03-15 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the lumbar spine at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




REMAND

The Veteran had active military service from October 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
Board decided this case in May 2009 when it denied claims of 
service connection for posttraumatic stress disorder (PTSD) and 
degenerative joint disease of the lumbar spine at L4-5 and L5-S1.  
The Veteran appealed the denial of service connection for 
degenerative joint disease of the lumbar spine to the United 
States Court of Appeals for Veterans Claims (Court), and by a May 
2010 joint motion, the parties to the appeal moved to have the 
Board's May 2009 denial of service connection of lumbar spine 
degenerative joint disease vacated.  The Court granted the 
motion.  (The Veteran did not appeal the denial of service 
connection for PTSD.)

The May 2010 joint motion notes that the VA clinician who 
provided a December 2007 opinion had not considered records 
showing that the Veteran had been seen for low back complaints in 
1976, 1977, and 1982.  This was a significant oversight because 
the opinion was based in part on a finding that the Veteran had 
not been seen with back complaints from the time he left service 
in 1966 until 2002.  The parties to the joint motion also noted 
that the VA opinion did not address the Veteran's own statements 
to the effect that he had had back pain prior to 2002.  In order 
to obtain an opinion that directly addresses this information, a 
remand is now required.

The parties to the joint motion also noted that there might be 
additional relevant evidence that should be obtained.  It was 
specifically noted that VA records from the West Side VA Hospital 
(which might be a reference to the Jesse Brown VA medical 
center), the Hines VA medical center, and any additional private 
records should be sought.  A reference was also made to treatment 
at Oak Park, which might be a reference to a VA outpatient clinic 
at Oak Lawn.  Although additional records were submitted by the 
Veteran's representative in July 2010, a search for records at 
each facility, including any private source identified by the 
Veteran, should be made.

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The Veteran should be contacted and 
asked to identify each location where he 
was treated for his low back disability 
since his separation from military 
service.  The AOJ should obtain consent 
for release of information where necessary 
and seek for records from each location 
identified by the Veteran.  The search 
should include a search for VA records 
prepared at West Side VA hospital/Jesse 
Brown VA medical center, the Hines VA 
medical center, and any VA facility at Oak 
Park/Lawn.  If any source of treatment 
identified by the Veteran does not provide 
records, the Veteran should be notified of 
this fact, and he should be instructed as 
to his responsibility to assist in 
obtaining and providing the records.  All 
records obtained should be associated with 
the claims file.

2.  After associating records with the 
claims file pursuant to the development 
sought in paragraph 1 above, the AOJ 
should schedule the Veteran for an 
examination of his low back.  The examiner 
should be asked to take a detailed history 
about back injuries/disease, review the 
claims file, and examine the Veteran.  The 
examiner should provide an opinion as to 
the medical probabilities that current 
lumbar degenerative joint disease is 
attributable to the Veteran's period of 
military service.  The examiner should 
provide a detailed explanation for the 
opinion, including comment upon the in-
service complaints of pain, and any post-
service complaints/problems with respect 
to the low back, including documented 
complaints of pain in 1976, 1977, and 
1982.  The examiner should also 
specifically address the Veteran's report 
of having had problems since military 
service.

3.  The AOJ should review the examination 
report and ensure that the development 
sought in this remand has been completed.  
Thereafter, the AOJ should re-adjudicate 
the claim of service connection.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The Veteran and his 
representative should be given opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

